1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www;capozzilawoffices.com
5

6    Attorney for Defendant,
     KASPER KASPERIAN
7

8                                UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10                                                ******
11

12                                                    )   CASE NO.: 1:15-CR-00272-1 DAD-BAM
                                                      )
13                                                    )   STIPULATION AND ORDER TO
     UNITED STATES OF AMERICA.                        )   CONTINUE SENTENCING HEARING
14                                                    )
                    Plaintiff,                        )
15                                                    )   Date; June 21, 2021
            v.                                        )   Time: 9:00 a.m.
16                                                    )   Courtroom: 5
     KASPER KASPERIAN,                                )
17

18                  Defendant.

19
                                                      )

20
     TO THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
21
     ATTORNEY:
22
            This case is set for sentencing on June 21, 2021. On May 13, 2021, this court issued
23
     General Order 618, supplementing prior orders issued on March 12, 17, 18, 30, and April 17,
24
     2020, addressing COVID-19 and the attendant public health advisories. This court declared a
25
     judicial emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial
26
     Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional
27
     one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.
28




                                                 -1
1                                            STIPULATION
2           Plaintiff United States of America, by and through its counsel of record, and defendant,
3    by and through defendant’s counsel of record, hereby stipulate as follows:
4           1. By previous order, this matter was set for sentencing on June 21, 2021.
5           2. By this stipulation, defendant now moves to continue the sentence until October 12,
6               2021.
7           3. The parties agree and stipulate, and request that the Court find the following:
8               a) The government does not object to the continuance.
9               b) In addition to the public health concerns cited by General Orders 611 and
10                 presented by the evolving COVID-19pandemic, an ends-of-justice delay is
11                 particularly apt in this case because:
12                 (i)     The defendant does not consent to proceed using videoconferencing (or
13                         telephone conferencing if videoconferencing is not reasonable available)
14                         pursuant to General Orders 614, 620 and 624.
15

16          IT IS SO STIPULATED.
17

18          DATED:         June 4, 2021,          BY: /s/ Melanie L. Alsworth_______________
19                                                MELANIE L. ALSWORTH
                                                  Assistant United States Attorney
20

21
            DATED:         June 4, 2021,          BY: /s/ Anthony P. Capozzi________________
22
                                                  ANTHONY P. CAPOZZI, Attorney for
23                                                PATRICK MALDONADO

24

25

26

27

28




                                                 -2
1                                                  ORDER
2             Upon the stipulation of the parties, the Sentencing Hearing in this action is continued
3    from June 21, 2021, to October 12, 2021, at 10:00 a.m. before District Judge Dale A. Drozd. No
4    further continuances of the sentencing will be granted absent a compelling showing of good
5
     cause.
6

7
     IT IS SO ORDERED.
8
        Dated:      June 8, 2021
9                                                        UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   -3
